office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 lljohnson postf-141250-08 uilc date date third party communication none date of communication not applicable to -------------------------- associate area_counsel large mid-size business from marie c milnes-vasquez senior technician reviewer branch corporate subject srly cumulative register ------------------------------------------------- ----------------- legend taxpayer ------------------------------------------------- ------------------------ foreign parent --------------------------- -------------------------------- p t ---------------------------- --------------------------------- ---------------------------------------------------------------------------------- ------------------------ purchaser ---------------------------------------------------------- sub ------------------------------------------------------------- third party --------------------------------------------------- postf-141250-08 year year year year year year year year year year date date date date date date date date a b c d e ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ---------------------- ------------------- --------------------------- --------------------- ----------------- ------------------- --------------------- --------------------- ---- --- --- ----- --------------- --------------- postf-141250-08 f g h i j k l m n o ----------- -------------- -- --------------- --------------- --------------- ----------------- ----------- -------------- --------------- this memorandum responds to your request for chief_counsel_advice regarding the subject taxpayer this chief_counsel_advice may not be used or cited as precedent issue what items of income gain deduction and loss are included in the cumulative register’s computation of the amount of the separate_return_limitation_year srly net_operating_loss to be included in the consolidated_net_operating_loss cnol deduction for year and year where the srly losses were generated by t t became a member of the group at issue in year and t was treated as liquidated into common parent p pursuant to a sec_332 transaction during year conclusion the taxpayer must compute the limitation on t’s srly losses by including in the srly register the pre-liquidation income of t and the post-liquidation income of p taxpayer must exclude the pre-liquidation income of p because such computation results in a negative srly register for the tax years at issue taxpayer cannot include any portion of the srly losses at issue in its cnol deduction for year and year facts postf-141250-08 p is a domestic_corporation and the common parent of the p affiliated_group the taxpayer or p group for all years in question the taxpayer filed consolidated_returns at all relevant times p has been wholly owned by foreign parent t is a domestic_corporation that was formed on date by foreign parent and third party initially foreign parent held a percent of the stock of t on date foreign parent increased its ownership_interest to b percent and on date foreign parent increased its ownership_interest further to c percent on examination of its form_1120 for the tax_year ending on date which included date and date t represented that it had experienced no ownership_change under sec_382 and regulations there under this conclusion was accepted by the service before year t was not a member_of_an_affiliated_group that filed consolidated_returns on date foreign parent transferred the stock of t to sub a domestic_corporation and wholly-owned subsidiary of p for the tax years year through year t was a member of the p group and joined in the filing of consolidated_returns on date the taxpayer filed form 1120x amended u s corporate_income_tax return requesting a refund of dollar_figuref for tax_year under the provisions of sec_1 c the taxpayer claimed a srly net_operating_loss_deduction with respect to t in the amount of dollar_figureg thereby reducing the cumulative register of t to dollar_figureh such deduction was allowed by the service on examination for the tax_year year year and year t continued to be included in taxpayer’s consolidated_return however on a separate company basis in these years t incurred net operating losses of dollar_figurei dollar_figurej and dollar_figurek respectively these losses were used to offset consolidated_taxable_income as a result the cumulative register of t was reduced to the amount of dollar_figurel a negative number by the time of the deemed liquidation of t into p in year t carried over srly net operating losses into year in the amounts of dollar_figurem dollar_figuren and dollar_figureo from year year and year respectively in year the taxpayer claimed no net_operating_loss_deduction relating to the srly nols therefore the srly net_operating_loss_carryover of dollar_figurem from year expired on date sub distributed the stock of t to p thereafter as of the close of business on date a date included in year p sold the stock of t to purchaser with respect to the stock sale p and purchaser elected the provisions of sec_338 resulting in a deemed sale by t of its assets followed by a liquidation of t into p postf-141250-08 in year the taxpayer claimed a net_operating_loss_deduction in the amount of dollar_figured relating to srly nol carryovers from year and year which were held by p as successor to t in year the taxpayer claimed a net_operating_loss_deduction in the amount of dollar_figuree relating to a srly nol_carryover from year which was held by p as successor to t law sec_381 provides that in the case of a liquidation to which sec_332 applies the acquiring_corporation shall succeed to and take into account as of the close of the day of distribution the items of the distributor corporation described in sec_381 sec_381 provides that those items include the net_operating_loss carryovers of the distributor corporation determined under sec_172 subject_to certain limitations sec_381 provides that the taxable_year of the acquiring_corporation to which the net_operating_loss carryovers of the distributor corporation are first carried shall be the first taxable_year ending after the date of the distribution sec_1_1502-1 provides that a separate_return_year is a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return by another group sec_1_1502-1 defines a separate_return_limitation_year or srly as any separate_return_year of a member or of a predecessor of a member subject_to exceptions that are not relevant to the issue presented herein sec_1_1502-1 defines the term predecessor to include a transferor or distributor of assets to a member the successor in a transaction to which sec_381 applies sec_1_1502-21 provides that the consolidated_net_operating_loss_deduction or nol deduction for any consolidated_return_year is the aggregate of the net_operating_loss_carryovers_and_carrybacks to the year it further provides that the net_operating_loss_carryovers_and_carrybacks consist of any cnols of the consolidated_group and any net operating losses of the members arising in separate_return years sec_1_1502-21 provides that the aggregate of the net_operating_loss_carryovers_and_carrybacks of a member arising or treated as arising in srlys that are included in the cnol deductions for all consolidated_return years of the group under sec_1_1502-21 may not exceed the aggregate consolidated_taxable_income cti for all consolidated_return years of the group determined by reference to only the member's items of income gain deduction and loss this is commonly referred to as the cumulative register rule postf-141250-08 sec_1_1502-21 provides that for purposes of sec_1_1502-21 any reference to a corporation member common parent or subsidiary includes as the context may require a reference to a successor or predecessor as defined in sec_1_1502-1 taxpayer’s position taxpayer primarily argues that the cumulative register which measures the p group’s ability to use t’s year and year srly net operating losses should include t’s income for the consolidated period prior to its liquidation p’s income for the consolidated period following the liquidation of t and p’s income for the consolidated period prior to the liquidation of t in support of this argument taxpayer cites sec_1_1502-21 which defines the cumulative register this paragraph provides that the aggregate of the srly net_operating_loss_carryovers_and_carrybacks of a member that are included in the cnol deductions for all consolidated_return years of the group may not exceed the aggregate cti for all consolidated_return years of the group determined by reference to only the member's items of income gain deduction and loss taxpayer further relies on sec_1_1502-21 which provides that for purposes of sec_1_1502-21 any reference to a corporation member common parent or subsidiary includes as the context may require a reference to a successor or predecessor as defined in sec_1_1502-1 relying on these two provisions taxpayer concludes that because p is a successor to t within the meaning of sec_1_1502-1 the pre-liquidation income of p should be included in the srly register the taxpayer argues applying the foregoing rules and assuming that the nopa is correct in treating t as a predecessor to p then p by definition must be the successor of t thus applying the foregoing provisions the srly register of t includes the aggregate items of income and deduction of both t for all consolidated_return years and also includes the aggregate items of its successor p for all consolidated_return years taxpayer further argues that its application of the regulations is consistent with the service’s analysis of a different sec_381 transaction in revrul_75_223 in the alternative taxpayer argues that the cumulative register should include only the taxable_income of p generated after the liquidation and maintains that pre- liquidation income of both t and p should be excluded from the cumulative register the taxpayer argues t’s pre-liquidation income is t’s items of income gain deduction and loss computed under sec_1_1502-21 from the date t became a member of the p consolidated_group to the date of t’s liquidation similarly p’s post-liquidation income is p’s items of income gain deduction and loss computed for the period after the liquidation postf-141250-08 although we believe the approach described above ie taxpayer’s primary argument is technically correct we believe that an approach that excluded both the income history of the predecessor t and that of its successor p would be reasonable this is because such treatment would treat a predecessor and a successor equally under either argument the taxpayer would have sufficient income in the cumulative register to deduct in year and year the srly net operating losses generated by t in year and year analysis the taxpayer and the service agree that the amount of the srly nols at issue that can be included in the p group’s cnol deduction is limited by the cumulative register as defined in sec_1_1502-21 the primary issue in this case is whether the cumulative register includes the items of income gain deduction and loss of p as a successor to t for the period prior to the deemed liquidation of t into p taxpayer concedes in its primary argument that the cumulative register should include the pre- liquidation income of t as well as the post-liquidation income of p the service agrees with the inclusion of these two components however for the reasons discussed below the pre-liquidation income of p may not be included in the srly register we also discuss the reasons for rejecting taxpayer’s alternative argument that the srly register should include only the post-liquidation income of p predecessors and successors sec_1_1502-21t provides that for purposes of sec_1_1502-21t any reference to a corporation member common parent or subsidiary includes as the context may require a reference to a successor or predecessor as defined in sec_1 f sec_1_1502-1 provides general definitions of predecessor and successor for purposes of the consolidated_return_regulations sec_1_1502-1 provides that the definition of predecessor includes a distributor of assets to a member the successor in a transaction to which sec_381 applies pursuant to sec_381 p succeeded to t’s separate company nols upon the deemed liquidation of t into p that resulted from the sec_338 election because the deemed liquidation constituted a transaction to which sec_381 applied p is treated as the successor to t under the general definition of predecessor and successors in sec_1_1502-1 however all entities that satisfy the general predecessor successor definition of sec_1_1502-1 are not automatically treated as extensions of group members for srly purposes rather sec_1_1502-21 imposes a higher threshold for treatment of a predecessor as an extension of a member that is subject_to the srly regulations under sec_1_1502-21 any reference to a member of a group includes as the context may require a reference to a successor or predecessor as defined in postf-141250-08 sec_1_1502-1 emphasis added therefore for purposes of determining the proper inclusion if any of the income of p into the cumulative register corresponding to t’s srly nols it must be determined whether the context of the rules at issue requires such inclusion thus the controversy in this case concerns the meaning of the phrase as the context may require in treasury and the service proposed the regulations that became the current srly regulations regulations see co-78-90 1991_1_cb_757 this proposal included the predecessor and successor concepts herein at issue neither the regulations nor the final version of the srly regulations expounds on the meaning of the phrase as the context may require however an examination of the pertinent sections of the regulations the accompanying preamble as well as the history and purpose of the srly regulations provides a strong basis for interpretation of this language the preamble to the regulations provides only limited explanation of the as the context may require filter on the application of the predecessor and successor rule however the preamble strongly suggests that this language was intended at least in part to serve an anti-abuse function to prevent inappropriate expansion of the srly limitation the preamble states to prevent one member's inappropriate use of the historic contribution to consolidated_taxable_income by another member predecessors will be taken into account only as the context may require in addition a srly limitation may not be increased by a member transferring a portion of its assets in order to divide its contribution to consolidated_taxable_income between itself and other members of the group co-78-90 c b pincite emphasis added although the preamble expressly discusses this concept only with regard to preventing inappropriate use by a successor of predecessor items the text of the regulation clearly allows that both predecessor and successor status will be allowed only as the context may require to determine whether an inclusion in the cumulative register of pre-liquidation income of p would be inappropriate it is necessary to examine the purpose and function of the srly rules in general and of the cumulative register rules in particular to the extent that such an inclusion is consonant with the operation of and intent behind those rules the inclusion should be allowed to the extent that such an inclusion is inconsistent with the operation and intent of those rules it should be disallowed history and purpose of the srly rule sec_2 the question of the appropriate interpretation of the as the context may require provision has arisen in the past in that case the service also required an examination of the intent and purpose of the srly rules generally and the cumulative register rules specifically in determining what successor predecessor items could be included in a cumulative register see tam postf-141250-08 the srly rules have historically served to police the line between consolidated_return years and separate_return years one of the most valuable features of consolidated filing is the right of a group to freely offset the losses of one member against the income and gain of other members see sec_1501 sec_1_1502-11 however it was established very early in the history of consolidated filing that the right to such unlimited offset extends only to losses_incurred during years of affiliation see 286_us_319 affirming the opinion of the 5th circuit and stating that deduction of a separate year loss of one member against consolidated_taxable_income attributable to a different member is unreasonable and cannot have been intended by the framers of the statute with regard to whether such a limitation impeded the proper functioning of the precursors to sec_172 and sec_1502 the circuit_court of appeals stated the view we take gives full effect to them both it does not permit affiliation to deprive the taxpayer of his net_loss privilege or in any manner diminish it it does not permit affiliation to enlarge or in any manner change it f 2d 5th cir the srly rules implement the principle established by woolford realty and limit a group's ability to offset separate_return_year losses of one member against the income of other members as discussed above srly losses are usable by a group only to the extent of the positive_income contribution of the srly member see sec_1 c i through this mechanism the srly regulations replicate to the extent possible separate_entity treatment of the srly member in other words the srly regulations were designed to produce an absorption result that varies as little as possible from the absorption that would have occurred had the srly member not been acquired by the consolidated_group cumulative register this understanding of the intent of the srly regulations is broadly accepted by commentators in the area for example a leading commentator in the area has explained the srly rules represent an effort to reconcile the inconsistent single and separate-entity treatment of members to avoid disrupting reasonable expectations on the part of both taxpayers and the government reconciliation is achieved by preserving the separate_return nols solely for purposes of offsetting the member's own income after it joins the group but not the income of other members the srly limitation has been applied in various forms since the 1920s to preserve a significant element of separate_return treatment within a consolidated_return where the srly limitation still applies a member's ability to absorb its srly attributes is based essentially on the separate_return rules dubroff et al federal income_taxation of corporations filing consolidated_returns sec_42 a emphasis added internal citations omitted postf-141250-08 the regulations in effect for the years prior to the issuance of the current srly regulations pre-1991 regulations provided for a clear separate entity-based rule regarding the use of srly losses a consolidated_group could use such losses to offset only the income generated by the member carrying over such losses with that income measured on a year-by-year basis that is the amount of the srly loss that the group could use in a particular year was gauged by the amount of taxable_income that the srly member produced in that same year see sec_1_1502-21a unfortunately these regulations created certain anomalous results as discussed in the preamble to the regulations for example if the member carrying over the srly loss produced income in a consolidated_return_year but the group had no positive cti for that year the member's srly losses could not be absorbed in that year further because the pre-1991 regulations contained no mechanism to carry over the member's contribution to cti to other years the srly losses could not be absorbed in a different consolidated_return_year unless the member also contributed to cti in that other year see co-78-90 1991_1_cb_757 in an attempt to address the problems that resulted from application of the pre- regulations in the irs and treasury_department proposed new srly regulations the regulations introduced to the srly regime the concept of the cumulative register now found at sec_1_1502-21 under this provision a member's contribution to cti is measured cumulatively over the period during which the corporation is a member of the group thus the cumulative register provides continuity from one year to the next and essentially maintains a running tally of a srly member’s net positive or negative contribution to the group as a result a member's srly losses may be absorbed in a consolidated_return_year in which the member does not contribute to cti to the extent of the member's cumulative net positive contribution to cti over a course of years because a consolidated_group offsets consolidated_year items of all members before applying sec_172 it is impossible to replicate a perfect separate_entity outcome regarding the use of srly attributes by a consolidated_group despite this inability to reach a perfect resolution it is notable that the cumulative register tracks only the items of the member that carries over or back a srly attribute or the items of the members of the subgroup that exists with respect to the tax attribute and departs from separate under sec_172 losses may be carried back only a limited number of years and then must be carried forward because the cumulative register rule_of sec_1_1502-21 constructs a running total beginning as early as it is possible for a taxpayer to have a much larger or much smaller usable carryback under the regulations than under the separate_return application of sec_172 see tam see sec_1_1502-21 and postf-141250-08 return outcomes only to the extent necessary to correct the anomalous outcomes produced under the pre-1991 regulations separate_entity treatment of the srly losses as discussed above it is clear that the purpose and the effect of the srly regulations are to isolate the srly member and its srly losses thus the losses are to be usable by the group to approximately the same extent that they would have been usable by the srly member had it not been acquired by the group therefore to determine the appropriateness of the inclusion of p’s pre-liquidation income history in the cumulative register an analysis of the separate_entity treatment and absorption of those losses is required if t had not been included in a consolidated_group t would have been able to offset its nols against its own taxable_income outside of consolidation those nols could not have been used to offset the income of any other entity including related parties in year t was treated as liquidating into p the issue now presented is outside of consolidation to what extent the nols at issue could have been used by p following the liquidation of t the deemed liquidation of t into p was a transaction to which sec_381 applies and pursuant to sec_381 and c p succeeded to t’s separate company nols in connection with the succession to such losses sec_381 requires that the losses be carried forward and not carried back further sec_381 provides an additional limitation on the amount of the distributor’s t’s net_operating_loss_carryover that can be deducted by an acquiring_corporation p following a distribution under that provision the acquirer may only use a pro-rated amount of t’s net_operating_loss carry forward in its first taxable_year ending after the date of the distribution based on a formula set forth in the statute and in the regulations as a result of the limitations imposed by sec_381 outside of the consolidated context p effectively would be able to offset t’s nols only against p income earned although the parties agree that subgrouping is not at issue here the principle of maintaining separate_entity treatment of the srly member is further illustrated in the portion of the preamble to the regulations that discusses subgrouping specifically the preamble indicates that the drafters attempted to limit the expansion of contributions to the srly register in order to maintain the separate_entity principle of srly the preamble provides that to the extent that a subgroup exists the drafters intended that the cumulative register would generally track only the subgroup that is initially established once a group becomes a subgroup within another group it is generally not permitted to increase its membership permitting increases in the membership of subgroups would effectively eliminate the srly limitation co-78-90 c b pincite sec_381 provides that t he taxable_year of the acquiring_corporation to which the net_operating_loss carryovers of the distributor or transferor_corporation are first carried shall be the first taxable_year ending after the date of the distribution or transfer postf-141250-08 following the sec_381 transaction this result is diametrically opposed to the result urged by the taxpayer under the taxpayer’s theory following the liquidation the pre- liquidation history of p the acquirer should be included in the cumulative register and thus increase the amount of the srly nols that could be used by the p group this inclusion would result in the functional equivalent of allowing the nols to be carried back to p’s pre-liquidation taxable periods sec_381 clearly prohibits such a carryback because the outcome that the taxpayer advocates produces an answer that conflicts with the separate_entity outcome that is required under the srly regulations the taxpayer’s argument must fail p’s pre-liquidation income history must be excluded from the cumulative register responses to the taxpayer’s arguments taxpayer argues that the srly register should include the p’s historic contribution to consolidated_taxable_income for years prior to the liquidation in determining the amount of the srly limitation on t’s srly net_operating_loss for taxable years after the liquidation alternatively taxpayer argues that the pre-liquidation income of both t and p should be excluded from the srly register on grounds that to do so would allow a predecessor and a successor to be treated equally failure to implement the as the context may require provision in its primary argument the taxpayer assumes that as a result of the deemed liquidation p will be treated as a successor to t for all purposes however taxpayer fails to discuss the as the context may require criteria that is integral to the srly predecessor and successor regulation the taxpayer urges an interpretation of the srly rules that breaks from their historic function of ensuring that the use of tax_attributes is not enlarged by reason of members carrying such tax_attributes into a consolidated_group as discussed above the well-established purpose of the srly rules is to prevent the offsetting of separate_return_year attributes of one member against income of different members taxpayer's interpretation of sec_1_1502-21 would change the function of the srly rules in a fundamental manner taxpayer's proposed result allows the functional equivalent of a carryback of t’s separate_return losses to income of p a result that diverges so dramatically from the result that would have been reached in a separate_entity setting is inappropriate and thus the context of the srly regulations does not require including the pre-liquidation income history of p in the cumulative register revrul_75_223 the subject of revrul_75_223 was the determination of whether under sec_346 a genuine contraction of a corporate business occurred pursuant to a sec_332 postf-141250-08 liquidation in that context the ruling states that the inheritance of net operating losses among other items highlights the similarities between a corporation that distributes the assets of a division or the proceeds of a sale of those assets and a parent_corporation that distributes assets of a subsidiary or the proceeds of a sale of such assets received from the subsidiary in a liquidation governed by sec_332 and sec_381 the revenue_ruling states that for most practical purposes the parent_corporation after the liquidation of the subsidiary is viewed as if it has always operated the business of the liquidated subsidiary the taxpayer argues based on the rationale of revrul_75_223 that the sec_381 event causes an integration of the past results of the liquidated entity with the past results of the recipient corporation as if the liquidated entity and the recipient corporation always had operated as a single enterprise on this basis taxpayer seeks to support its argument that the pre-liquidation income of p should be included in the cumulative register the taxpayer misapplies the government’s rationale in revrul_75_223 to the situation at hand although the rationale of the ruling is appropriate for most practical purposes the specialized policy underlying and driving the srly regulations makes the single-entity rationale of the revenue_ruling inapplicable as discussed in detail above the policy underlying the srly regulations is one of creating and maintaining a separation between the member bearing the srly loss and the remainder of the group the srly regulations strive to impose separate_entity treatment on the srly member therefore application of the rationale of the revenue_ruling essentially forcing single entity treatment of the two corporations would directly contravene the appropriate application of the srly rules taxpayer’s alternative argument taxpayer’s alternative theory consists of including in the srly register only the post-liquidation income items of p and excluding pre-liquidation items of both p and t taxpayer argues that the outcome of its secondary argument is acceptable because it would treat both p and t equally as discussed above the cumulative register rule allows the consolidated_group to use the separate_return_year attributes but only to the extent of the cumulative contribution by the srly member to the group thus the cumulative register provides continuity from one year to the next and essentially maintains a running tally of a srly member’s net positive or negative contribution to the group as a result a member's srly losses may be absorbed in a consolidated_return_year in which the member does not contribute to cti to the extent of the member's cumulative net positive contribution to cti over a course of years taxpayer’s argument must fail t generated the srly nols at issue and was a member of the p consolidated_group prior to its liquidation t generated items of postf-141250-08 income gain deduction and loss during those years that are required to be tracked in the srly cumulative register sec_1 c as discussed above the cumulative register’s tracking of these items allows for matching of income and losses of a particular corporation across taxable years and protects against the anomalous outcomes that obtained under the pre-1991 regulations abandoning the cumulative register for the period during which t held the srly nols would constitute an unauthorized application of the pre-1991 regulations to the years at issue there is no authority for disregarding these historic items of t as a result of a sec_381 transaction further taxpayer’s assertion that its alternate theory treats t and p equally is not accurate in fact under taxpayer’s theory the cumulative register would track the income history of p during the time that it held the srly attributes but would disregard the income history of t for the period during which t held those attributes this is hardly equivalent treatment in contrast the government’s application of the regulation results in the cumulative register tracking the income history of the specific entity that holds the srly nol for the period during which that entity holds the nol thus the government’s interpretation of the regulation treats both the distributor t and the acquirer p equally procedural matters this chief_counsel_advice responds to your request for assistance and may not be used or cited as precedent the writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call lola johnson or marie milnes-vasquez at if you have any further questions
